DETAILED ACTION

The Amendment filed October 17, 2022 has been received and considered.

Claim Objections
Claims 2 and15 are objected to because of the following informalities:  in line 3 of Claim 2, the term “the caliper” should read –a caliper--, as this is the first time the caliper is now being introduced in the claim string, and in line 1 of Claim 15, the word “extend” should read –extends--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 2018/026349 to Lewis in view of PG Publication No. 2015/0014103 to Radhakrishnan et al.
Regarding Claim 1, Lewis discloses a braking system (see Figures 1 and 20) having most all the features of the instant invention including:  a brake sphere rotor 108 positioned adjacent to a wheel of a vehicle (see Figures 1 and 20 and page 6 first full paragraph of the document) and a brake pad 136 positioned adjacent the rotor 108 and configured to selectively frictionally engage the brake rotor to cause braking of the vehicle (see Figure 1).
However, Lewis does not disclose that the braking system is used for a cycle nor that the brake pad includes a slot formed therein.
Regarding the braking system being used for a cycle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the braking system of Lewis on a cycle as an effective means of slowing the rotation of a cycle wheel and thus better regulate braking in such a vehicle.
Regarding the brake pad having a slot, Radhadkrishnan et al are relied upon merely for their teachings of a brake pad 6 having a slot (see Figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake pad of Lewis with a slot as taught by Radhakrishnan et al in order to provide a cooling means for the brake pad or to provide a maintenance slot in the pad to facilitate easier removal of the brake pad from the assembly. 
Regarding Claim 2, Lewis, as modified, further discloses that the brake pad 136 has an inner side and a contact side (se Figure 1 of Lewis), a brake housing 140 having the brake pad 136 positioned between the caliper 116/110 and the contact side facing the brake sphere rotor 108, and wherein the brake caliper 116/110 is connected to the vehicle’s hydraulic lines 112 (see page 7 first full paragraph of Lewis).
Regarding Claim 3, note that Lewis further discloses multiple braking systems (see the multiple braking systems in Figure 1 including elements 136, 116, and 110 on either side of the brake sphere 108).
Regarding Claims 4 and 6, see page 7 first and second full paragraphs of Lewis which imply the presence of a splitter.
Regarding Claim 5, see Figure 4 of Lewis.
Regarding Claim 7, note that the brake is actuated with a mechanical system (i.e., pistons 110).
Regarding Claim 9, Lewis, as modified, does not disclose that the brake pad comprises more than one piece connected mechanically to form one brake shoe assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake pad of Lewis, as modified, to be comprised of more than one piece connected mechanically to form one brake shoe assembly dependent upon the desired size, shape, and location of the brake pad within the assembly.  A multi-piece design of the brake pad would increase the frictional area of the brake shoe assembly and allow for greater frictional contact between the pads and the brake sphere to improve braking efficiency.
Regarding Claim 10, Lewis, as modified, does not disclose that the braking system comprises a bleeder valve operatively coupled to a hydraulic line, which is operatively coupled to the brake pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the braking system of Lewis, as modified, to include a bleeder valve dependent upon the desired method of regulating hydraulic fluid in the braking system.  A bleeder valve is a well know means of draining fluid from a brake line.
Regarding Claim 14, see Figures 3 and 7 of Radhakrishnan et al and the slot of brake pad 6.
Regarding Claim 15, see Figures 3 and 7 of Radhakrishnan et al, wherein the slot is located near the center of the brake pad 6.
Regarding Claim 16, see Figures 3 and 7 of Radhakrishnan et al.
Regarding Claim 17, Lewis discloses that the brake sphere rotor 108 is rotationally coupled to the wheel (i.e., at least at the wheel hub, as shown in Figures 1 and 20 of Lewis).
Regarding Claim 18, Lewis further discloses a brake caliper 116/110 positioned adjacent to the brake pad 136, wherein the brake caliper 116/110 is configured to, when actuated, cause the brake pad 136 to frictionally engage the brake sphere rotor 108.

Allowable Subject Matter
Claims 11-13 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed October 17, 2022, with respect to Claims 11-13 have been fully considered and are persuasive.  The previous rejections of Claims 11-13 have been withdrawn. 
Applicant’s arguments, see remarks, filed October 17, 2022, with respect to the rejection(s) of claim(s) 1-7, 9, and 10 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited Radhakrishnan et al reference.
Applicant argues that there is no evidence provided by the examiner to rejection the new limitation of amended Claim 1 (namely, some of the previously rejected subject matter of the slot previously claimed in old Claim 8).  Applicant argues that no reference was provided to show a slot and that it would not be merely a matter of design choice to use a slot in the brake pad of Lewis.
In response to this, while the examiner maintains that providing a brake pad with a slot for easier installation within the brake assembly is not beyond the realm of one of ordinary skill in the art to employ, the Radhakrishnan et al reference is now being relied upon to teach this slot feature of Claim 1.  Brake pad 6 of Radhakrishnan discloses a slot formed within it and thus reads on the new claim limitations.
It is for this reason that the rejections of Claims 1-7, 9, and 10 have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	12/08/22